Citation Nr: 0120405	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of a Department of Veterans Affairs 
(VA) guaranteed home loan indebtedness in the amount of 
$14,759.56, plus interest.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) Committee on Waivers and Compromises (Committee), 
which denied the veteran's request for a waiver of VA loan 
guaranty indebtedness in the amount of $14,759.56, plus 
interest.

This matter was previously before the Board in August 2000, 
when it was remanded to schedule the veteran for a hearing as 
requested by the veteran.  The matter was again before the 
Board in December 2000, when it was decided that his request 
for waiver was filed in a timely fashion.  The issue of 
entitlement to a waiver was remanded to the RO for 
consideration on the merits.  Upon the Committee's denial of 
the request for waiver, this matter has been returned to the 
Board for further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran and his former wife bought a home in February 
1983; the veteran obtained a VA-guaranteed mortgage loan for 
the purchase of the home.

3.  The veteran defaulted on the VA-guaranteed mortgage and 
the property was foreclosed upon in December 1985, creating a 
$14,759.56 indebtedness.

4.  Recovery of the indebtedness created by the foreclosure 
would not be against equity and good conscience.



CONCLUSION OF LAW

The requirements for a waiver of recovery of a VA-guaranteed 
home loan indebtedness in the amount of $14,759.56, plus 
interest, have not been met.  38 U.S.C.A. §§ 501, 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.964, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
this claim and duty to notify the veteran of any information 
and evidence needed to substantiate and complete the claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and 
his representative were given notice of the information and 
evidence necessary to substantiate the veteran's claim.  The 
RO obtained all relevant records and associated same with 
the veteran's claims folder.  The veteran was also given the 
opportunity to appear and testify before a member of the 
Board to advance any and all arguments in favor of his 
claim, but he failed to appear at the scheduled hearing in 
December 2000 and has not requested another opportunity to 
be heard.

The veteran and his former wife purchased a home in February 
1983, with the veteran using his status as a veteran to 
obtain a VA guaranty on the mortgage under the GI Program of 
Chapter 37, Title 38 United States Code.  At the time of 
closing, the veteran signed a contract with VA acknowledging 
that at as a GI home loan borrower he would be legally 
obligated to make the mortgage payments called for by his 
mortgage loan contract and that disposing of the property 
did not relieve him from liability for making the payments.  
In 1984, the mortgage loan went into default.  Ultimately, 
the loan was foreclosed upon in December 1985, and an 
indebtedness in the amount of $14,759.56 was created as VA 
paid the mortgage lender the difference between the contract 
debt and the foreclosure sale amount under the guaranty 
contract.

The record reveals that there were attempts to contact the 
veteran at the property address as the veteran did not 
inform VA of any new address.  Subsequent to the default of 
the VA-guaranteed mortgage loan it was not until September 
1994, when the veteran filed an Application for Compensation 
or Pension, that the veteran informed VA of his whereabouts.

In an August 1997 rating decision, the RO granted non-
service connected pension benefits effective September 27, 
1994.  The veteran was given notice of the award of benefits 
in the amount of $24,644.00 and informed that he was 
indebted to VA in the amount of $21,324.05 due to the 
foreclosure of the mortgage loan guaranteed by VA; 
specifically, $14,759.56 in principal and $6564.49 in 
interest.  Thus, following recoupment of the indebtedness, a 
check was issued to the veteran in the amount of $3319.95.

In March 1998, the veteran filed a request for waiver of 
recovery of the indebtedness created by the foreclosure of 
the VA-guaranteed mortgage loan and averred that he was not 
responsible for the indebtedness because the house which 
secured the mortgage was awarded to his former wife in a 
divorce proceeding and, as such, she became solely liable 
for the mortgage payment.  The veteran asserted that he was 
not aware of the foreclosure or the debt.  Along with the 
veteran's request for waiver, he submitted a Financial 
Statement Report showing his monthly expenses as $945.00, 
equaling his monthly pension benefits.  The veteran also 
submitted an unsigned and undated copy of Temporary Orders 
from his divorce proceeding reflecting the temporary award 
of the property securing the VA-guaranteed mortgage to 
"petitioner."  This document also shows the award of joint 
custody of a minor child.

In March 2001, the veteran submitted a copy of the Decree of 
Divorce dissolving his marriage to the co-mortgagor in 
October 1985.  This document is completely silent as to the 
award of real property.  It does, however, set out rather 
extensively the award of joint custody of the minor child.  
The Board also notes that the veteran is termed, 
"petitioner" and the veteran's former wife is termed, 
"respondent," with the style of the case being the same as 
in the unsigned Temporary Orders described above.

Also in March 2001, the veteran submitted a Financial Status 
Report.  This Report shows the veteran's monthly expenses as 
$775.00, again equaling the amount of his pension benefits.  
In April 2001, the veteran submitted a statement continuing 
his claim that he should not be held responsible for the 
indebtedness because his wife was awarded the home in their 
divorce and he was not at fault in creating the 
indebtedness.

Any indebtedness of a veteran or the indebtedness of the 
spouse shall be waived only when the following factors are 
determined to exist:  (1) following default there was a loss 
of the property which constituted security for the loan 
guaranteed, insured or made under Chapter 37 of Title 38 
United States Code; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver; and, (3) 
collection of such indebtedness would be against equity and 
good conscience.  See 38 C.F.R. § 1.964.

The application of the standard, "equity and good 
conscience" is outlined in 38 C.F.R. § 1.965.  This 
standard will be applied when the facts and circumstances in 
a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse 
to either side.  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and 
the Government.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

1. Fault of the debtor.  Where actions of the debtor 
contribute to creation of the debt.
2. Balancing of fault.  Weighing the fault of the debtor 
against VA fault.
3. Undue hardship.  Whether collection would deprive the 
debtor or his family of basic necessities.
4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits 
were intended.
5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).  Fraud, misrepresentation of a 
material fact, bad faith, or lack of good faith are all 
complete bars to the granting of a waiver.  See 38 C.F.R. 
§ 1.965(b).

Considering the facts as outlined above, the Board finds that 
the veteran knowingly used his status as a veteran to gain a 
VA-guaranty for the mortgage loan entered into by he and his 
former wife in February 1983; that the veteran stopped making 
payments on the mortgage loan in 1984 and did not inform VA 
of his new address; and, that he should have been aware of 
the foreclosure even if the property was constructively in 
his former wife's possession as he had joint custody of their 
minor child and should have known where his former wife 
resided in order to exchange custody of the child.  The Board 
notes that notwithstanding the fact that the documents from 
the veteran's divorce proceedings do not substantiate his 
contention that his former wife was awarded possession of the 
property, the veteran remained responsible to VA for the 
benefits awarded him under the GI Program of Chapter 37, 
Title 38 United States Code.  The veteran acknowledged his 
obligations and responsibilities to VA at the time of closing 
in February 1983, and he was not relieved of his obligations 
and responsibilities by simply allowing another person to 
take on the responsibility of paying the mortgage loan 
payments.  The veteran had a duty to inform VA of his 
disposal of the property and his intent not to make the 
mortgage loan payments.  At the very least, the veteran had a 
duty to inform VA of his whereabouts as he had used his 
status as a veteran to obtain the VA-guaranteed mortgage loan 
and, thus, taken responsibility for that mortgage.




While the Board does not conclude that the veteran exercised 
bad faith or lack of good faith in not informing VA of his 
whereabouts in 1984 when the mortgage loan went into default, 
his action and inaction contributed to the creation of the 
indebtedness.  Thus, the Board finds that the veteran was at 
fault in creating the indebtedness in that he did not make 
arrangements for the payment of the mortgage loan and allowed 
the foreclosure to go forward without any notification to VA 
of his intentions.  VA was not at fault in the creation of 
the indebtedness.

Based on the veteran's financial status reports, the Board 
finds that it would not place an undue hardship upon the 
veteran or his family to retain the monies already recouped 
from the award of back pension benefits.  Specifically, the 
veteran's monthly expenses may be paid with his monthly 
income and there is no evidence to suggest that the retention 
of the indebtedness has caused or will cause the veteran or 
his family to be deprived of basic necessities.  Furthermore, 
the Board finds that the veteran would be unjustly enriched 
if restitution were not made in this instance as he would be 
given an unfair gain by not paying the indebtedness incurred 
because of his and his former wife's default.  

Finally, the Board finds that withholding the indebtedness 
would not defeat the purpose of the VA benefits programs to 
which the veteran has availed himself.  While the veteran 
took advantage of the GI Program in purchasing a home and did 
not live up to his end of the bargain, he is now being paid 
pension benefits and because of said benefits has been placed 
in a position to repay the debt he incurred under the GI 
Program.  There is no evidence of record that the veteran has 
changed his position in reliance on VA benefits.  Therefore, 
the Board finds that the requirements for a waiver of 
indebtedness have not been met and the veteran's appeal is 
denied.



ORDER

Wavier of a VA-guaranteed home loan indebtedness in the 
amount of $14,759.56, plus interest, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

